Stark App. No. 2003-CA-00371, 2004-Ohio-2965. This cause is pending before the court as an appeal from the Court of Appeals for Stark County.
IT IS ORDERED by the court, sua sponte, that this cause is no longer held for the decisions in 2003-1048 and 2003-1049, State v. White, Guernsey App. No. 02CA23, 2003-Ohio-2289.
IT IS FURTHER ORDERED by the court, sua sponte, that this cause be held for the decisions in 2004-1279 and 2004-1696, State v. Threatt, Stark App. No. 2003CA00368, 2004-Ohio-3261, and that the briefing schedule remains stayed.